TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00679-CV


Texas Department of Housing and Community Affairs and Edwina Carrington, in her
Official Capacity as Executive Director of the Texas Department of Housing and
Community Affairs, Appellants


v.



Century Pacific Equity Corporation, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. GN202219, HONORABLE PAUL DAVIS, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	The parties have filed a joint agreed motion to dismiss the appeal based on their
settlement agreement.  See Tex. R. App. P. 42.1(a)(2).  The parties move the court to dismiss the
appeal, vacate the district court's final judgment dated October 21, 2002, and dismiss the case in its
entirety.  We grant the motion, vacate the district court's final judgment of October 21, 2002, and
dismiss the case in its entirety.  See Tex. R. App. P. 43.2 (e) (court of appeals may vacate the trial
court's judgment and dismiss the case) (dismissing the case of necessity dismisses the appeal).  The
parties have agreed that each should bear its own costs.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Judgment Vacated and Cause Dismissed on Joint Motion
Filed:   July 11, 2003